Citation Nr: 1703532	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and bipolar disorder.

2. Entitlement to a rating in excess of 60 percent for hypothyroidism.

3. Entitlement to a rating in excess of 30 percent for hydrocephalus with shunt placement, chronic headaches, and chronic vertigo.

4. Entitlement to a rating in excess of 10 percent for right heal spur syndrome.

5.  Entitlement to a compensable rating for hemorrhoids.

6. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was subsequently transferred to the RO in St. Petersburg, Florida.  The Board previously considered and remanded these issues in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for depression, increased rating for hydrocephalus, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness symptoms contemplated by the 100 percent rating.  

2. The weight of the evidence shows a moderate condition associated with the right heel spur, not moderately severe or severe.

3. The weight of the evidence is against finding that the Veteran's hemorrhoids are large, thrombotic, irreducible, with excessive redundant tissue, with fissures, or with persistent bleeding and secondary anemia.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for a thyroid disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Codes 7903 (2016).

2. The criteria for a rating in excess of 10 percent for the right heel spur have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5284 (2016).

3. The criteria for a compensable rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice addressed how disability ratings and effective dates are assigned.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  The record includes a medical release form for the Social Security Administration (SSA).  However, there is no other indication that the Veteran applied for or is receiving disability benefits from SSA, which would make a records request relevant to his pending appeal.  As such, additional remand to request the records would only cause unnecessary delay in the claim process.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA provided examinations for the Veteran's disabilities in May 2009 and July 2016.  There is no indication or assertion that the examinations were inadequate.  To the contrary, the examiners provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  

Following the remand directives, the AOJ obtained vocational rehabilitation records and readjudicated the Veteran's appeal.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Hypothyroidism

The Veteran's hypothyroidism is currently rated 60 percent disabling.  Diagnostic Code (DC) 7903 allows for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903.

After review of the record, the Board find's that the Veteran's hypothyroidism does not satisfy the criteria for a rating in excess of 60 percent.  See 38 C.F.R. § 4.119, DC 7903.

The weight of the evidence is against finding cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness symptoms contemplated by the 100 percent rating.  Treatment records dated in January and March 2009 found no active endocrine symptoms, no temperature intolerance, no loss of hair, no hot flashes, and normal cardiovascular rate and rhythm.  The September 2009 VA examiner noted that the Veteran's weight was stable, he reported no symptoms of pressure on the larynx, and he reported some cold intolerance such as at times with his feet but otherwise no frank or disturbing cold intolerance symptoms.  The Veteran also reported fatigability, but the examiner opined that this might be due to depression.  

The Veteran continued to have normal pulses and heart rate and rhythm as evidenced in April 2010 and January 2011 treatment records.  The July 2016 examiner recorded no endocrine dysfunction, no symptoms attributable to hypothyroid, no physical findings associated with thyroid dysfunction, no functional impact, and no scars.  The examiner found normal eyes, neck, pulse, and reflexes and that the thyroid disability was controlled with medication.  The examiner opined that the thyroid disability had no impact on the Veteran's ability to work.

While the record shows regular reports of sleep problems, there is no indication that hypothyroidism causes sleepiness.  See VA examinations.  A September 2006 treatment record and the August 2016 disability benefits questionnaire (DBQ) show a diagnosis of sleep apnea based on a sleep study.  The reported fatigue, if associated with hypothyroid, is considered by the lower, 30 percent rating.  See 38 C.F.R. § 4.119, DC 7903.  Additionally, the July 2015 examiner opined that the Veteran's hypothyroidism was controlled and considered euthyroid, or normal, throughout the period on appeal.  The examiner explained that any depression diagnosis or symptoms are less likely than not related to his thyroid condition.  The Veteran reported his feet sometimes felt cold, but the examiners found no evidence through interview or evaluation demonstrating cold intolerance.  Neither medical nor lay evidence suggests systemic muscle weakness; the July 2016 neurologic examination showed full muscle strength.  Finally, the Veteran had normal heart rate and rhythm recorded throughout the period on appeal, so there is no indication of cardiovascular involvement or bradycardia.  As such, the Veteran's hypothyroid disability does not meet the criteria for a 100 percent rating.  See 38 C.F.R. § 4.119, DC 7903. 

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show hypothyroid symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.119.  The evidence shows generally the same hypothyroid symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Right heel spur

The Veteran's right heel spur has been rated 10 percent disabling under Diagnostic Code 5284, which applies to non-specified disabilities of the feet and provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a.

After review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right heel spur.  See 38 C.F.R. § 4.71a, DC 5284.

The weight of the evidence shows a moderate condition associated with the right heel spur, not moderately severe or severe.  March 2009 treatment records noted good range of motion, tenderness on the heel area with palpation, constant pain in the back of the heel aggravated by prolonged walking in shoes or after rest, and treatment with therapy, soaks, ice/heat, and stretching.  Similarly in April 2009, the provider recorded pain with some types of shoes, tenderness on pressure around the Achilles tendon, and symptoms controlled with D/B cream.  The VA examiner in May 2009 recorded a tender bony deformity on the right heel, mildly limited range of motion of the ankles, normal inversion and eversion, no abnormal weight bearing, no pes planus or pes cavus, and no Achilles tendon misalignment.  The examiner noted an associated scar on the right heel but that the scar was non-tender and did not adhere to underlying tissue with ulceration or breakdown.  

The July 2016 examiner recorded no evidence of flatfoot, Morton's disease, hammer toe, hallux valgus, hallux rigidus, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones.  The Veteran reported pain in the arch of the foot when walking a lot, like walking his dog.  He reported that wearing shoe inserts helped his arch pain, he had no flare-ups, and he experienced no functional loss or functional impairment.  The examiner also found no functional loss or impairment from the right heel, no degenerative joint disease, but small bony spur and very mild hallux valgus on x-ray.  The examiner opined that the heel spur syndrome was mild with no chronic compromise on weight bearing and arch supports/custome orthotics not required.  The examiner found no objective pain on examination but noted that the Veteran reported pain in his feet after walking considerable distance and the examination was done with walking only inside the room.  The examiner noted scars but that the scars were not painful, unstable or 39 square centimeters or greater.

While the Veteran reported pain, particularly with prolonged walking, his reports of limitation and the objective findings suggest no more than a moderate disability picture.  The evidence shows generally normal range of motion, no other disabling foot abnormalities, normal weight bearing, and no functional loss or impairment.  The July 2016 VA examiner concluded that the Veteran's heel spur syndrome was mild.  The Board finds the examiner's conclusion particularly probative given the examiner's medical expertise and training in assessing disabilities.  The Veteran's reports of pain, tenderness, and need for shoe inserts are considered by the 10 percent rating for moderate disability.  See 38 C.F.R. § 4.71a, DC 5284.  However, with no objective evidence of abnormal weight-bearing, deformity, or other complications with locomotion, the evidence does not suggest that his disability is moderately-severe or severe to warrant a higher rating.  See id.

Moreover, the Veteran could not receive a compensable disability rating under the Diagnostic Codes for hallux valgus or scars.  The July 2016 examiner noted mild hallux valgus on x-ray but did not indicate whether the hallux valgus was due to or part of the right heel spur disability.  Regardless, a compensable rating for hallux valgus requires a severe condition equivalent to amputation of the great toe or operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  The evidence does not support such a rating; the examiner considered hallux valgus mild.  Similarly, the examiners noted scars associated with the right heel spur disability.  Both examiners found the scars to be stable, not painful, and less than 39 square centimeters.  The Veteran has also not reported symptoms associated with the scars, so a compensable rating under the skin codes is not warranted.  See 38 C.F.R. § 4.118, DCs 7801, 7804.

The Board notes that disability ratings under Diagnostic Code 5284, and the accompanying codes for the feet, are not based on limitation of motion.  Instead, the Veteran's disability is rated based on the overall severity of his right heel spur and associated impairment.  As such, the examination requirements laid out by the Court in Correia do not apply to the Veteran's right heel spur evaluation.  See 38 C.F.R. § 5284; see also Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show right heel symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same right heel symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Hemorrhoids

The Veteran's hemorrhoids are rated as noncompensable pursuant to 38 C.F.R. § 4.114, DC 7336.  Under Diagnostic Code 7336, a noncompensable, zero percent rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum, 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Board has reviewed the record and finds that the criteria for a compensable rating for hemorrhoids have not been met.  See 38 C.F.R. § 4.114, DC 7336.

The weight of the evidence is against finding that the Veteran's hemorrhoids are large, thrombotic, irreducible, with excessive redundant tissue, with fissures, or with persistent bleeding and secondary anemia.  During March 2010 treatment, the Veteran reported recurrent bright red blood almost every day with a bowel movement.  The provider noted internal and external hemorrhoids and that the Veteran was a candidate for re-banding.  Also in March 2010, the Veteran reported bleeding after the hemorrhoid banding procedure.  On his May 2011 Form 9, the Veteran reported having bleeding hemorrhoids.  The July 2016 examiner noted that the Veteran used preparation H and tucks pads occasionally as needed.  The Veteran reported protruding hemorrhoids about three times per week.  The examiner recorded internal hemorrhoid palpable on examination but a normal rectal examination with no external hemorrhoids, anal fissures, other abnormalities, or indication of bleeding.  The examiner found hemorrhoids caused no functional limitation.  The record does not show that the Veteran sought treatment for hemorrhoids with any regularity during the claims period aside from the banding in 2010.   

The VA examiner found no evidence of fissures, abnormalities, bleeding, or other symptoms.  Additionally, while the Veteran reported bleeding with bowel movements, there is no indication that the bleeding lead to anemia.  See VA examination, treatment.  The criteria for a 20 percent rating discuss persistent bleeding and with secondary anemia.  38 C.F.R. § 4.114, DC 7336.  Based on the Veteran's reports, he experiences recurrences of hemorrhoid protruding, but without evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, he does not satisfy the criteria for a 10 percent rating.  See Id.  Similarly, the evidence shows no anal fissures, which could qualify for the 20 percent rating.  See id; VA examination.  The evidence of discomfort and bleeding are indicative of mild to moderate hemorrhoids consistent with the noncompensable, zero percent rating under Diagnostic Code 7336; a higher rating is not appropriate.  See 38 C.F.R. § 4.114. 

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show hemorrhoid symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.114.  The evidence shows generally the same hemorrhoid symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypothyroid, right heel, and hemorrhoid disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address hypothyroidism with required medication, severity of foot disability, and frequency, protrusion, and bleeding associated with hemorrhoids.  The Veteran did not report any other symptoms of these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability or a non-service connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.





ORDER

A rating in excess of 60 percent for hypothyroid is denied.

A rating in excess of 10 percent for right heel spur is denied.

A compensable rating for hemorrhoids is denied.


REMAND

An addendum opinion is needed to clarify the symptoms associated with the Veteran's service-connected hydrocephalus with shunt placement, headaches, and vertigo.  The VA examiners in March 2010 and July 2016 found that the Veteran's migraines and prostrating attacks were not consistent with hydrocephalus with shunt placement.  Prostrating attacks from migraines are a symptom the Veteran reported as particularly affecting his work.  An examiner should explain why these headaches are not deemed part of the Veteran's hydrocephalus disability.  

The claim for an increased rating for hydrocephalus may impact the claim for TDIU.  Therefore, the TDIU claim is also remanded.

Finally, new evidence submitted by the Veteran requires an addendum medical opinion on depression.  The provider in the August 2016 disability benefits questionnaire (DBQ) for hydrocephalus indicated that the Veteran had depression, cognitive impairment or dementia, or another mental health condition attributable to CNS (central nervous system) disease or treatment.  The provider gave no detail or opinion on this conclusion and the prior VA medical opinions did not consider the Veteran's hydrocephalus as a potential cause of his depression.  Therefore, an addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).



  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records. 

2. Then, obtain a VA medical opinion on symptoms of the Veteran's hydrocephalus.  The examiner should review the claims file and address following:

a. Are the Veteran's migraines and/or headaches with prostrating attacks at least as likely as not caused by or a symptom of service-connected hydrocephalus with shunt?

b. Have the Veteran's migraines and/or headaches with prostrating attacks at least as likely as not been aggravated beyond the natural progression by hydrocephalus with shunt?  If aggravation is found, please provide a baseline level of disability prior to aggravation.  

Consider all lay and medical evidence and address the March 2010 and July 2016 examiners' findings that migraines and prostrating attacks are not consistent with hydrocephalus with shunt placement.

Provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

3. Obtain an opinion from the July 2015 mental health examiner, or another appropriate examiner if that examiner is unavailable.  The examiner should review the file and address the following:

a. Is the Veteran's depression, shown in various treatment records throughout the claims period, at least as likely as not caused by his service-connected hydrocephalus?

b. Is the Veteran's depression at least as likely as not aggravated beyond the natural progression by his service-connected hydrocephalus?  If aggravation is found, provide a baseline level of disability prior to aggravation.

Please consider all lay and medical evidence, including the August 2016 disability benefits questionnaire where the provider indicated that the Veteran had depression, cognitive impairment or dementia, or another mental health condition attributable to CNS (central nervous system) disease or treatment.  

Provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

4. Readjudicate all claims with consideration to new evidence of record and issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


